PER CURIAM.
Richard Williams appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm. Our affirmance, however, is without prejudice to Williams’ ability, if any, to file a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a) alleging his violent career criminal sentences are unconstitutional. See State v. Thompson, 750 So.2d 643 (Fla.1999).
PARKER, A.C.J., and CASANUEVA and STRINGER, JJ., Concur.